Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks submitted January 29, 2021 were received.
Amended claims 15-22, filed January 29, 2021, are pending and have been fully considered.  Claims 1-14 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 15-22 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of transporting hydrocarbons, comprising: mixing a high-boiling point bitumen with a miscible high-octane low-boiling point hydrocarbon diluent, to form a low vapor pressure hydrocarbon blend comprising a diluent fraction and a bitumen fraction, wherein the blend has a viscosity of less than about 350 cSt and a density of less than about 940 kg/m3 over a temperature range of from 7.5°C to 18.5°C, and a Reid vapor pressure (RVP) of less than 65 kPa; transporting the blend by pipeline; and, separating the diluent fraction from the bitumen fraction, wherein the diluent fraction and the bitumen fraction are thermally separable; wherein, the temperature at which 5% of the bitumen fraction distills (BP-bitumenvo1%) is higher than the temperature at which 95% of the diluent fraction distills (BP-diluent95Vol%); the BP- diluent95Vol% is less than or equal to 220°C; the separating comprises heating of the blend and distillation of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Latosha Hines/Primary Examiner, Art Unit 1771